Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
1.	Claims 1-7 are allowed.  Claims 1 and 7 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowable over the prior art of record.
	Claim 1 requires the following:

a first detection processing unit that detects a first line image whose width or density exceeds a predetermined first threshold value from the image data;
a second detection processing unit that detects a rectangular area that is defined by the first line image, included in the image data, and satisfies a predetermined detection condition; 
a third detection processing unit that detects a second line image whose width or density exceeds a second threshold value smaller than the first threshold value from the rectangular area; and
a fourth detection processing unit that detects, as document areas of the respective documents, the rectangular area not divided by the second line image divided areas included in the rectangular area divided by the second line image.

	The above limitations in combination with other limitations are not taught by the prior art of record.
Note:  Saitoh (US 2018/0077309 A1) (Figs. 4A-4C and para 0051-0053), cited in section 3 below, discloses detecting an outline of an area of image that includes a plurality of document (card) images the edges of which are joined together, but Saitoh does not teach the limitations of claim 1.

	Claim 7 is a method claim corresponding to apparatus claim 1.
	Claims 2-6 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Saitoh (US 2018/0077309 A1), Figs. 4A-4C

	Tagami et al. (US 2020/0028985 A1), Fig. 5+
	Kobayashi et al. (US 2018/0225541 A1), Fig. 10
	Miyata (US 2011/0292457 A1)
	Liu (US 2003/0031363 A1), Fig. 4
	Mizude et al. (US 2017/0155787 A1)
 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674